Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/6/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the following information referred to therein has not been considered:
FR 3082087    2019-12-06    PSA Automobiles
The examiner notes that applicant cited a French patent document but provided a possibly related WIPO patent document.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dizambourg (WO 2019234318, see English translation).
Regarding claim 1, Dizambourg teaches a microphone arrangement comprising: a carrier structure (vehicle headlining/headliner 2, pg 4, fig 5) having a rear surface (upper surface of 2 in 
Regarding claim 3, Dizambourg teaches the arrangement of claim 1, further comprising a ring-shaped interior retainer frame disposed between the rear surface of the front section of the microphone enclosure, the rear section of the microphone enclosure and the carrier structure adjacent to the through-hole (flange 24 as illustrated in fig 1).
Regarding claim5, Dizambourg teaches the arrangement of claim 1, wherein the microphone cover layer consists of or comprises acoustically permeable material (this is inherent for the microphone to be capable of detecting sound waves as disclosed on pg. 1).
Regarding claim 6, Dizambourg teaches the arrangement of claim 1, wherein the microphone cover layer further comprises openings, perforations, or holes (38, fig 5).
Regarding claim 9, Dizambourg teaches the arrangement of claim 1, wherein the front section of the microphone enclosure comprises edges, of which at least one edge is curved or faceted (curved, fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
Claims 2, 7, 8, 11, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dizambourg and Burroughs (US 3236328).
Regarding claim 2, Dizambourg teaches the arrangement of claim 1.
Although Dizambourg does not explicitly teach the feature wherein the microphone cover layer extends from the front surface to the rear surface of the front section of the microphone enclosure and is sandwiched between the rear surface of the front section of the microphone enclosure and the front surface of the carrier structure, Burroughs teaches a windscreen cover that wraps around the microphone with an extra part tucks behind or underneath the housing in a sandwich fashion (Burroughs, col 2, ln 51-62, fig 1) and it would have been obvious to wrap a wind screen since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 7, Dizambourg teaches the arrangement of claim 1.

	Regarding claim 8, Dizambourg teaches the arrangement of claim 1.
 	Although Dizambourg does not explicitly teach the feature wherein the microphone cover layer is fixed to the microphone enclosure by at least one of gluing, adhering (see fig 5), and molding.
Claim 11 is substantially similar to claim 2 and is rejected for the same reasons.
Claim 12 is substantially similar to claim 3 and is rejected for the same reasons.
Claim 14 is substantially similar to claim 5 and is rejected for the same reasons.
Claim 15 is substantially similar to claim 6 and is rejected for the same reasons.
Claim 16 is substantially similar to claim 7 and is rejected for the same reasons.
Claim 17 is substantially similar to claim 8 and is rejected for the same reasons.
Claim 18 is substantially similar to claim 9 and is rejected for the same reasons.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dizambourg and Bigeh (US 20160353200).
Regarding claim 4, Dizambourg teaches the arrangement of claim 1.
Although Dizambourg does not explicitly teach the feature further comprising a ring-shaped exterior retainer frame disposed on the microphone cover layer or around the microphone cover layer or both, Bigeh teaches an exterior retainer frame on a microphone cover (see part of .

    PNG
    media_image1.png
    311
    358
    media_image1.png
    Greyscale

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dizambourg, Burroughs, and Bigeh.
Claim 13 is substantially similar to claim 4 and is rejected for the same reasons.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dizambourg and Official Notice.
Regarding claim 10, Dizambourg teaches the arrangement of claim 1.
Although Dizambourg does not explicitly teach further comprising a carrier cover layer that covers the front surface of the carrier structure, the examiner takes official notice that it’s well-known that vehicle headliners have covers and also that it would have clearly been obvious to incorporate a cover on the vehicle headliner of Dizambourg since doing so is the use of a known technique to improve a similar system in the same way.




Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dizambourg, Burroughs, and Official Notice.
Claim 19 is substantially similar to claim 10 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KILE O BLAIR/Primary Examiner, Art Unit 2651